JUDGMENT

PER curiam:.
This cause was considered on the record compiled before the National Labor Relations Board and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the petition for review be DENIED and the cross-application for enforcement be GRANTED. The Board’s conclusion that Trans-Lux did not have a good faith reasonable doubt about the majority status of the Union is based upon substantial evidence in the record. See Trans-Lux Midwest Corporation and International Brotherhood of Electrical Workers, Local Union No. 347, 335 NLRB No. 22 (2001).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.